DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application discloses and claims only subject matter which names the inventor or at least one joint inventor named in the prior application, and is disclosed in the prior Application No. 17/130,831, filed December 22, 2022, currently U.S. Patent No. 11,290,352, and that application claims priority to provisional Application No. 63/017,359 filed on April 29, 2020.  Accordingly, this application constitutes a continuation.  The benefit of the filing date of the prior application is acknowledged, pursuant to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) -706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
Claims 1- 14 and 17-20 of the instant application are rejected on the ground of non-statutory double patenting as being unpatentable over Claims 1-10, 12-15, and 17-20 of U.S. Patent No. 11,290,352, which was filed as Application No. 17/130,831.  Although the claims at issue are not identical, they are not patentably distinct from each other, as seen in the following table. In some cases, the instant claims are not identical, including instant independent Claims 1, 10, and 17, which are somewhat broader than Claims 1, 1, 10, and 17 of U.S. Patent No. 11,290,352. 
Under the guidance of KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)), it would have been obvious that the claims of the instant application are sometimes broader, but not patentably distinct from the claims of U.S. Patent No. 11,290,352 . Therefore, the claims shown in the table recite essentially the same subject matter and are subject to rejection for double patenting.
	
Instant Application
17/649,984

Application 17/130,831
US Patent No.
11,290,352 B2


Comments
Claim 1:

A method comprising: 






in response to a determination to allocate a first message for exploitation: 
determining, based on a ranking of a set of routing providers, that a first routing provider is an optimal routing provider; and






allocating the first message to the first routing provider for delivery; and 








in response to a determination to allocate a second message for exploration: 
identifying, based on the ranking of the set of routing providers, a set of secondary routing providers, the set of secondary routing providers not including the first routing provider; and 
           allocating the second message to a secondary routing provider from the set of secondary routing providers.  

Claim 1:

A method comprising: 
receiving a first request to transmit a first message to a first recipient device; 
determining to allocate the first message for exploitation; 
in response to determining to allocate the first message for exploitation: 
determining, based on a ranking of a set of routing providers, that a first routing provider is an optimal routing provider, the ranking having been determined based on a conversion rate index including individual conversion rates for each routing provider in the set of routing providers; and 
allocating the first message to the first routing provider for delivery to the first recipient device; 
receiving a second request to transmit a second message to a second recipient device; 
determining to allocate the second message for exploration; 
in response to determining to allocate the second message for exploration: 
identifying, based on the ranking of the set of routing providers, a set of secondary routing providers, the set of secondary routing providers not including the first routing provider; and 
allocating the second message to a secondary routing provider from the set of secondary routing providers for delivery to the second recipient device.



The instant claim is broader than the patent claim, but the same general process steps are recited. Some of the extra steps in the patent claim, such as “determining to allocate the first message for exploitation” would have been an apparent step to take before “in response to determining to allocate the first message for exploitation ...”
Claim 2:

The method of claim 1, 
wherein determining that the first routing provider is the optimal routing provider comprises: 
           determining, based on the ranking of the set of routing providers, that the first routing provider is ranked highest.

Claim 2:

The method of claim 1, 
wherein determining that the first routing provider is the optimal routing provider comprises: 
determine, based on the ranking of the set of routing providers, that the first routing provider is ranked highest.



Identical except for verb tense.
Claim 3:

The method of claim 1, further comprising: 
receiving a third request to transmit a third message; and 




in response to a determination to allocate the third message for exploitation: 
           determining, based on an updated ranking of the set of routing providers, that a second routing provider is the optimal routing provider; and 
           allocating the third message to the second routing provider.  

Claim 3:

The method of claim 1, further comprising: 
receiving a third request to transmit a third message to a third recipient device; 
determining to allocate the third message for exploitation; and 
in response to determining to allocate the third message for exploitation: 
determining, based on an updated ranking of the set of routing providers, that a second routing provider is the optimal routing provider; and 
allocating the third message to the second routing provider to be delivered to the third recipient device.



Just as with Claim 1, the instant claim is broader than the patent claim, but the same general process steps are recited.
Claim 4:

The method of claim 1, 
           wherein the ranking of the set of routing providers is based on 

upper confidence bound estimates determined based on available feedback data for each routing provider.  

Claim 4:

The method of claim 1, 
           wherein the individual conversion rates for each routing provider in the set of routing providers are 
upper confidence bound estimates determined based on available feedback data for each routing provider.


The two claims are performing the same calculations with respect to the routing providers, regardless of the different name for the result.
Claim 5:

The method of claim 1, further comprising: 
receiving feedback data describing message delivery performance of the set of routing providers; and 
           determining individual conversion rates for each routing provider in the set of routing providers based on the feedback data.

Claim 5:

The method of claim 1, further comprising: 
receiving feedback data describing message delivery performance of the set of routing providers; and 
determining individual conversion rates for each routing provider in the set of routing providers based on the feedback data.



Identical 
Claim 6:

The method of claim 5, 
wherein the feedback data includes live feedback describing message delivery performance when transmitting messages that have been allocated to the set of routing providers, and 
testing feedback data describing message delivery performance when transmitting test messages using routes provided by the set of routing providers.

Claim 6:

The method of claim 5, 
wherein the feedback data includes live feedback describing message delivery performance when transmitting messages that have been allocated to the set of routing providers, and testing feedback data describing message delivery performance when transmitting test messages using routes provided by the set of routing providers.



Identical
Claim 7:

The method of claim 1, further comprising 
determining to allocate the first message as an exploitation message based on predetermined message allocation percentages.  

Claim 7:

The method of claim 1, wherein 
            determining to allocate the first message as an exploitation message is based on predetermined message allocation percentages.



Identical except for the recitation of “wherein” vs “further comprising.”
Claim 8:

The method of claim 1, 
           wherein messages for exploration are divided evenly among the set of secondary routing providers.

Claim 8:

The method of claim 1, 
wherein messages for exploration are divided evenly among the set of secondary routing providers.



Identical
Claim 9:

The method of claim 1, 
          wherein more messages are allocated for exploitation than for exploration.  
Claim 9:

The method of claim 1, 
wherein more messages are allocated for exploitation than for exploration.



Identical
Claim 10:

A system comprising: 
one or more computer processors; and 
one or more computer-readable mediums storing instructions that, when executed by the one or more computer processors, cause the system to perform operations comprising: 







in response to a determination to allocate a first message for exploitation:                          
Attorney Docket No. 5082.105US261determining, based on a ranking of a set of routing providers, that a first routing provider is an optimal routing provider; and 







allocating the first message to the first routing provider for delivery; and 







in response to a determination to allocate a second message for exploration: 
identifying, based on the ranking of the set of routing providers, a set of secondary routing providers, the set of secondary routing providers not including the first routing provider; and 
allocating the second message to a secondary routing provider from the set of secondary routing providers.  

Claim 10:

A system comprising: 
one or more computer processors; and 
one or more computer-readable mediums storing instructions that, when executed by the one or more computer processors, cause the system to perform operations comprising: 
receiving a first request to transmit a first message to a first recipient device; 
determining to allocate the first message for exploitation; 
in response to determining to allocate the first message for exploitation: 
determining, based on a ranking of a set of routing providers, that a first routing provider is an optimal routing provider, 
the ranking having been determined based on a conversion rate index including individual conversion rates for each routing provider in the set of routing providers; and 
allocating the first message to the first routing provider to be delivered to the first recipient device; 
receiving a second request to transmit a second message to a second recipient device; 
determining to allocate the second message for exploration; 
in response to determining to allocate the second message for exploration: 
identifying, based on the ranking of the set of routing providers, a set of secondary routing providers, the set of secondary routing providers not including the first routing provider; and 
allocating the second message to a secondary routing provider from the set of secondary routing providers for delivery to the second recipient device.



The same comments made for Claim 1 apply to this claim.
Claim 11:

The system of claim 10, the operations further comprising: 
receiving a third request to transmit a third message; and 




in response to a determination to allocate the third message for exploitation: 
determining, based on an updated ranking of the set of routing providers, that a third routing provider is the optimal routing provider; and 
allocating the third message to the third routing provider.  

Claim 12:

The system of claim 10, the operations further comprising: 
receiving a third request to transmit a third message to a third recipient device; 
determining to allocate the third message for exploitation; and 
in response to determining to allocate the third message for exploitation: 
determining, based on an updated ranking of the set of routing providers, that a third routing provider is the optimal routing provider; and 
allocating the third message to the second routing provider to be delivered to the third recipient device.



Just as with Claim 10, the instant claim is broader than the patent claim, but the same general process steps are recited.
Claim 12:

The system of claim 10, 
wherein the ranking 


of the set of routing providers is based on 
upper confidence bound estimates determined based on available feedback data for each routing provider.  

Claim 13:

The system of claim 10, 
           wherein the individual conversion rates for each routing provider 
in the set of routing providers are 
upper confidence bound estimates determined based on available feedback data for each routing provider.


The two claims are performing the same calculations with respect to the routing providers, regardless of the different name for the result.
Claim 13:

The system of claim 10, the operations further comprising: 
receiving feedback data describing message delivery performance of the set of routing providers; and 
determining individual conversion rates for each routing provider in the set of routing providers based on the feedback data.  

Claim 14:

The system of claim 10, the operations further comprising: 
receiving feedback data describing message delivery performance of the set of routing providers; and 
determining individual conversion rates for each routing provider in the set of routing providers based on the feedback data.



Identical
Claim 14:

The system of claim 13, 
wherein the feedback data includes live feedback describing message delivery performance when transmitting messages that have been allocated to the set of routing providers, and 
testing feedback data describing message delivery performance when transmitting test messages using routes provided by the set of routing providers.  

Claim 15:

The system of claim 14, 
wherein the feedback data includes live feedback describing message delivery performance when transmitting messages that have been allocated to the set of routing providers, and testing feedback data describing message delivery performance when transmitting test messages using routes provided by the set of routing providers.



Identical
Claim 17:

A non-transitory computer-readable medium storing instructions that, when executed by one or more computer processors of one or more computing devices, cause the one or more computing devices to perform operations comprising: 






in response to a determination to allocate a first message for exploitation: 
determining, based on a ranking of a set of routing providers, that a first routing provider is an optimal routing provider; and 






allocating the first message to the first routing provider for delivery; and 







in response to a determination to allocate a second message for exploration: 
identifying, based on the ranking of the set of routing providers, a set of secondary routing providers, the set of secondary routing providers not including the first routing provider; and 
allocating the second message to a secondary routing provider from the set of secondary routing providers.  



Claim 17:

A non-transitory computer-readable medium storing instructions that, when executed by one or more computer processors of one or more computing devices, cause the one or more computing devices to perform operations comprising: 
receiving a first request to transmit a first message to a first recipient device; determining to allocate the first message for exploitation; 
in response to determining to allocate the first message for exploitation: 
determining, based on a ranking of a set of routing providers, that a first routing provider is an optimal routing provider, the ranking having been determined based on a conversion rate index including individual conversion rates for each routing provider in the set of routing providers; and 
allocating the first message to the first routing provider to be delivered to the first recipient device; 
receiving a second request to transmit a second message to a second recipient device; 
determining to allocate the second message for exploration; 
in response to determining to allocate the second message for exploration: 
identifying, based on the ranking of the set of routing providers, a set of secondary routing providers, the set of secondary routing providers not including the first routing provider; and 
allocating the second message to a secondary routing provider from the set of secondary routing providers for delivery to the second recipient device.



The same comments for Claims 1 and 10 are applicable to this claim.
Claim 18:

The non-transitory computer-readable medium of claim 17, 
wherein determining that the first routing provider is the optimal routing provider comprises: 
Attorney Docket No. 5082.105US263determine, based on the ranking of the set of routing providers, that the first routing provider is ranked highest.  

Claim 18:

The non-transitory computer-readable medium of claim 17, 
wherein determining that the first routing provider is the optimal routing provider comprises: 
determine, based on the ranking of the set of routing providers, that the first routing provider is ranked highest.



Identical
Claim 19:

The non-transitory computer-readable medium of claim 17, the operations further comprising: 
receiving a third request to transmit a third message; and 




in response to a determination to allocate the third message for exploitation: 
determining, based on an updated ranking of the set of routing providers, that a third routing provider is the optimal routing provider; and 
allocating the third message to the third routing provider.  

Claim 19:

The non-transitory computer-readable medium of claim 17, the operations further comprising: 
receiving a third request to transmit a third message to a third recipient device; 
determining to allocate the third message for exploitation; and 
in response to determining to allocate the third message for exploitation: 
determining, based on an updated ranking of the set of routing providers, that a third routing provider is the optimal routing provider; and 
allocating the third message to the third routing provider to be delivered to the third recipient device.


Just as with Claim 17, the instant claim is broader than the patent claim, but the same general process steps are recited.
Claim 20:

The non-transitory computer-readable medium of claim 17, 
wherein determining to allocate the first message for exploitation is based on predetermined message allocation percentages.
Claim 20:

The non-transitory computer-readable medium of claim 17, 
            wherein determining to allocate the first message for exploitation is based on predetermined message allocation percentages.


Identical


Allowable Subject Matter
Independent Claims 1, 10, and 17, all of which recite similar subject matter are allowable over the prior art, because the following limitations were not found in the prior art:
in response to a determination to allocate a first message for exploitation: 
determining, based on a ranking of a set of routing providers, that a first routing provider is an optimal routing provider.

Because all three independent Claims 1, 10, and 17 are allowable over the prior art, so are dependent Claims 2-9, 11-16, and 18-20. However, the claims cannot be allowed until a Terminal Disclaimer is filed to overcome the Double Patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLLIS A BOOK whose telephone number is (571)272-0698. The examiner can normally be reached M-F 10:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHYLLIS A BOOK/           Primary Examiner, Art Unit 2454